Citation Nr: 1138169	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from March 2005 to March 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, denied service connection for residuals of a TBI and denied a disability evaluation greater than 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

The Veteran filed a notice of disagreement (NOD) with respect to these denials, but only perfected a timely appeal of the claim seeking service connection for residuals of a TBI.  As such, the Board does not have jurisdiction over the Veteran's claim for a higher rating for his service-connected PTSD.  

During the current appeal, and specifically in March 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2010) and is rendering the decision in this case.  A transcript of the hearing has been associated with the claims file.  

In July 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2010).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's July 2011 request.  The opinion, dated in September 2011, has been received and associated with the Veteran's claims folder.  


FINDING OF FACT

The Veteran sustained a head injury during his active duty and has residual disability as a result of that injury.  
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, he has residuals of a TBI that were incurred in his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for residuals of a TBI, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the present appeal, the Veteran asserts that he was exposed to several explosions during his deployment in Iraq.  He claims to have sustained a traumatic brain injury as a result of these in-service blasts.  On several occasions, the Veteran has described the blasts as causing brief concussions.  He recalls only "bits and pieces" of those incidents and claims that he experienced some level of unconsciousness after these occurrences.  According to the Veteran, he currently suffers from residuals of this traumatic event, to include headaches, memory loss, difficulty concentrating and erratic sleeping problems.  See March 2011 Hearing Transcript, pp. 4-5.  

The Veteran's DD form 214 reflects that he served in Iraq from June 2005 to June 2006, and received a Combat Action Badge.  In the case of any Veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Given the corroborating evidence, the Veteran's service in combat with enemy forces is, therefore, conceded, and the blasts to which he was purportedly exposed are presumed to have occurred.  

In December 2008, a speech pathologist reported that the Veteran's oral motor skills were within normal limits.  The speech pathologist assessed mild cognitive/communicative deficits typical of TBI in the area of memory but questioned whether the Veteran was giving full effort.  Then, in September 2009, the Veteran was evaluated by a speech pathologist who noted possible TBI but also indicated that it was questionable whether the Veteran was giving full effort.  In October 2009, a licensed clinical social worker noted a current problem of mild TBI with no significant cognitive sequelae with sufficient compensation.  

The Veteran underwent a VA TBI examination in February 2009 which was conducted by the Chief of the Neurology service.  The examiner acknowledged that the Veteran was exposed to multiple mortar attacks.  However, because the Veteran did not lose consciousness at the time of the in-service mortar attacks, the examiner concluded that the Veteran did not sustain a TBI.  The examiner further reasoned that the Veteran's headaches were consistent with idiopathic migraine headaches by history, age group, and lack of loss of consciousness and were not caused by a TBI.  

The Veteran later underwent a neuropsychological evaluation by his private physician C.A., M.D. in February 2009.  During this evaluation, he reported significant deviations in immediate auditory attention, receptive language skills, as well as short term episodic verbal memory.  The Veteran reported being exposed to several blasts with confusion.  He also demonstrated difficulty with sustained attention, and exhibited a reduced expressive vocabulary.  According to Dr. A., these results reflected the Veteran's premorbid difficulties with language-related skills, and it was unclear whether the current language related difficulties were entirely attributable to developmental factors.  Indeed, Dr. A. believed that it was more likely that difficulties with receptive language skills, immediate auditory attention, and short term episodic verbal memory are attributable to cerebral pathology involving the left tempoparietal region of the brain than premorbid factors.  However, Dr. A. did note that premorbid factors likely played some role in the data.  Dr. A. further stated that the Veteran's reduced sustained attention may or may not be attributable to any blast injury he may have sustained in Iraq.  

While the February 2009 VA TBI examiner concluded that the Veteran did not sustain a TBI because he did not lose consciousness, the Veteran has received provisional TBI diagnoses from other medical professionals.  In particular, numerous notations of some sort of cognitive deficit have been made in the available medical records.  

As previously discussed above, due to the inconclusive and conflicting findings, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The Board requested that the VHA arrange for a neurologist to provide a medical advisory opinion regarding (1) the likelihood that the Veteran sustained a TBI as a result of the conceded in-service blasts to which he was exposed, and if so; (2) whether the Veteran has any residuals as a result of this traumatic event.  

The record reflects that the VHA sent the request out to the VAMC in Kansas City, Missouri to obtain an opinion from a VA medical expert.  The opinion was provided by L.G., M.D., in September 2011.  In the opinion, Dr. G. noted that he had reviewed the Veteran's available medical records.  Based on his review of the records, his medical expertise as a clinical neurologist, and his review of the relevant standards for diagnosis of a traumatic brain injury, Dr. G. opined that it is at least as likely as not that the Veteran sustained a TBI as a result of the conceded in-service blast to which he was exposed.  According to Dr. G., "[b]last forces alone...without impact from a solid objection...have been widely recognized to cause traumatic injury."  He further explained that, while "the exact number of blasts, the interval between blasts and the proximity to each are not specified, the multiplicity of the injuries favors an increased likelihood of diffuse axonal injury, akin to the second impact syndrome, as well as the increased likelihood of cumulative, possibly synergistic, adverse effects on cognitive function."  Dr. G. acknowledged the negative VA examination report, as well as statements made by the examiner in support of his conclusion.  However, Dr. G. reasoned that trauma can also cause a typical migraine headache for the first time as well as precipitate and worsen migraine headaches in those who previously experienced migraine headaches.  Dr. G. further indicated that a diagnosis of mild traumatic brain injury does not require loss of consciousness, and cited to the medical literature in support of his conclusion.

After reviewing the Veteran's documented subjective reports, his paraclinical data, and the formal psychometric testing results, Dr. G. determined that the Veteran "more likely than not has residuals from his traumatic events."  According to Dr. G., "[i]n the immediate post-blast period, tinnitus, confusion, memory impairment, irritability and sleep disturbances are best implicated to be residuals from TBI."  Dr. G. also relied on the February 2009 report issued by Dr. A, and noted that "deficits of immediate auditory attention, receptive language skills, short-term episodic verbal memory, sustained attention as well as reduction in expressive vocabulary were judged to result from dysfunction of the left tempoparietal region rather than premorbid or pre-blast conditions."  According to Dr. G., these above-referenced symptoms are residuals from the Veteran's TBI.  

In a claim for VA benefits, "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the veteran prevails."  Id.  

Furthermore, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

In this case, the Board finds that the preponderance of the evidence of record does in fact demonstrate that the Veteran sustained a TBI as a result of his exposure to in-service explosions, and that he currently suffers from lingering residuals as a result of this traumatic event.  Indeed, the VA treatment records which reflect symptomatology consistent with a TBI and provisional diagnoses of TBI, in conjunction with the February 2009 private neuropsychological report, and the September 2011 positive medical opinion all provide a sufficient nexus relating the Veteran's TBI residuals to his in-service trauma.  Furthermore, the September 2011 opinion issued by Dr. G. addresses and counters the reasoning used to support the February 2009 VA examiner's negative opinion.  In doing so, Dr. G. not only cites to clinical findings in the record but also cites to the medical principles as applied to these findings.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for residuals of a TBI.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for residuals of a TBI is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


